Citation Nr: 0844945	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  03-05 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement an increased rating for the residuals of a 
corneal abrasion of the right eye, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a left eye 
disability. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected right eye 
disability. 

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
disabilities.  

6.  Entitlement to service connection for a skin rash located 
on the groin.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at RO hearings in November 2005 and 
April 2007.  Transcripts of the hearings are of record.

This appeal was remanded by the Board in January 2008.

In August 2008, VA received additional evidence in support of 
the veteran's appeal.  The evidence, which consisted of 
recent private physical therapy treatment records for spine 
disorders; and a VA addendum opinion regarding allergic 
disorders (not on appeal), was not accompanied by a waiver of 
AOJ consideration.  These records are not pertinent to the 
issues on appeal.  In this respect, the records of current 
physical therapy do not address the etiology of the veteran's 
current back disorder.  Moreover, in September 2008 
correspondence, the AMC indicated that it had reviewed the 
evidence and found it not to be material to the claims on 
appeal.  Cf. 38 C.F.R. § 20.1304.  Therefore, a remand for 
AOJ consideration is not necessary. 


FINDINGS OF FACT

1.  The service-connected residual right eye corneal abrasion 
currently manifests by corrected right eye visual acuity of 
20/20; unreliable clinical findings of functional visual 
field loss; and no pain, rest-requirements, episodic 
incapacity, or continuing active pathology.

2.  A chronic left eye disability was first shown many years 
after service; and is not related to a left eye injury during 
active service. 

3.  A low back disability was first shown many years after 
service and is not related to a disease or injury during 
active service.

4.  Tension headaches were demonstrated on examination for 
entrance into service and underwent no permanent increase in 
disability during service; a current headache disorder is not 
aggravated by a service-connected right eye disability. 

5.  Erectile dysfunction was first shown many years after 
service and is not related to a disease or injury during 
active service, or any service-connected disabilities.
   
6.  A skin rash located in the groin area, is shown to have 
been present in service, however, current manifestations of a 
skin disorder (also located in the groin area) have not been 
etiologically related to the skin manifestations during 
active service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of a right eye 
corneal abrasion are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6009, 6077, 
6078, 6079, 6080 (2008). 

2.  A left eye disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).

3.  A low back disability was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

4.  A chronic headache disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of service connected right eye disability.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2006 & 2008).

5.  Erectile dysfunction was not incurred in or aggravated by 
service nor is it proximately due to or the result of any 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.310.
   
6.  A groin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

Increased Rating Claim- Duties to Notify

The veteran received initial VCAA notice, as it related to 
his increased rating claim, by way of March 2006 and February 
2008 correspondence.  While there was substantial time 
between when the claim was initially received in November 
2001, and when notice of VCAA was provided to the veteran; 
this timing deficiency was cured by readjudication of the 
claim in a July 2008 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, since the claim for an increased rating 
is being denied in the instant appeal, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under Dingess.  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The VCAA letters cited above told the veteran that to 
substantiate the claim he needed to submit evidence showing 
that the right eye disability had worsened.  He was not 
specifically told that he could substantiate the claim with 
evidence of its impact on his daily life and on employment.  
Nonetheless, the veteran provided information concerning the 
effects of his right eye disability on his daily life in his 
June 2002 notice of disagreement, and upon VA examinations in 
February 2002 and March 2008.  He also presented testimony 
concerning the effects of this disability at a November 2004 
RO hearing.  His statements demonstrate actual knowledge of 
the need to submit evidence showing the impact of his 
disability on his daily life.  The notice also mentioned that 
he could submit statements from past or present employers.  A 
reasonable person could deduce that evidence could be 
submitted on how the disability affected employment.  He was, 
therefore, not prejudiced by the absence of notice on those 
elements.

The rating criteria pertaining to the right eye disability on 
appeal require specific findings in order to warrant an 
increased rating.  The veteran was not provided VCAA notice 
of this fact.  However, a February 2003 statement of the case 
(SOC) included a detailed discussion of the rating criteria 
utilized in the present case.  This criteria was also set 
forth in May 2005 and July 2008 supplemental statements of 
the case (SSOCs).  The SOC and SSOCs are post decisional 
documents, and as such could not provide legally sufficient 
VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These documents should have, however, served to put 
the veteran on notice as to what was needed.  He was, 
therefore, not prejudiced by the absence of notice on these 
elements.  He has had several years since the rating 
decision, SOC, and SSOCs to submit additional evidence and 
argument.  As such, he has had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  

Service Connection Claims- Duties to Notify

VA provided VCAA required notice regarding his service 
connection claims, in correspondence sent to the veteran in 
October 2001, May 2003, August 2004, March 2006, and February 
2008.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his service connection claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  In particular, the March 2006 and 
February 2008 letters provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  



Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service treatment 
records and VA and private medical treatment records.  The 
veteran was also afforded VA examinations in connection with 
his claims.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995); 
38 C.F.R. 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus when contact lenses are medically required.  38 
C.F.R. § 4.75.  

The service-connected residuals of a corneal abrasion, right 
eye are currently rated under Diagnostic Code 6009, 6079.  
Diagnostic Code 6009 provides that unhealed injury of the eye 
is to be rated on impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity.  The minimum 
rating is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6009.
  
Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  Under Diagnostic Code 6079, 
impairment of central visual acuity will be evaluated as 
noncompensable where the vision in one eye is 20/40 and 
vision in the other eye is 20/40.  A 10 percent evaluation is 
warranted where vision in one eye is 20/40 and vision in the 
other eye is 20/50.  

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, 6080, 6090.  Under 
Diagnostic Code 6080, unilateral field vision limited with 
the loss of the temporal half, loss of the nasal half, 
concentric contraction to 30 degrees but not to 15 degrees, 
concentric contraction to 45 degrees but not to 30 degrees, 
or concentric contraction to 60 degrees but not to 45 
degrees, warrants a 10 percent evaluation.  In unilateral 
cases, as here, a 20 percent evaluation is assigned only when 
there is concentric contraction to 15 degrees but not to 5 
degrees.  Homonymous hemianopsia and concentric contraction 
to 5 degrees in unilateral cases warrant a 30 percent 
evaluation.  

Note (2) to Diagnostic Code 6080, in pertinent part, provides 
that demonstrable pathology commensurate with the functional 
loss is required.  Concentric contraction resulting from 
demonstrable pathology to 5 degrees or less will be 
considered on a parity with reduction of central visual 
acuity to 5/200 (1.5/60) or less for all purposes including 
entitlement under 38 C.F.R. §3.350(b)(2).  38 C.F.R. § 4.76, 
6080.

Diagnostic Code 6090 is evaluated on the degree of diplopia 
present.  38 C.F.R. § 4.76, 6090. 

The pertinent medical evidence relevant to the veteran's 
service-connected right eye disability dates back to November 
2000 and includes numerous VA outpatient treatment records 
and two VA examination reports. 

November 2000 outpatient treatment notes reveal a complaint 
of right eye pain, which was of unknown etiology.  Visual 
acuity was 20/20-2 in both eyes (OU).  The visual field 
results were reportedly unreliable as they had been in the 
past.  May 2001 VA outpatient treatment notes show the 
veteran's visual field acuity was 20/25 +2 OU.  These notes 
indicate that he had grossly contracted visual fields in both 
eyes.  It was also noted that the Humphrey Visual Field test 
(HVF) showed increased false negatives, with a finding of 
very contracted visual fields in both eyes, worse from the 
prior visual field test.  

Upon examination in September 2001, the veteran's visual 
acuity was 20/25 OU.  Comments in these notes indicated that 
the HVF was "bizarre" as the veteran had healthy appearing 
optic discs.  When examined in November 2001, the veteran 
complained of throbbing pain since the 1976 in-service 
injury.  His vision acuity was 20/30 right eye (OD) and 20/25 
left eye (OS).  HVF was noted again to be completely 
unreliable and inconclusive, as his optic nerves appeared 
healthy.  

A January 2002 clinical note reflects another complaint of 
right eye pain; however no clear ocular problem was noted on 
examination.  It was believed to be most likely related to a 
headache syndrome.  

A report from a February 2002 VA examination reveals the 
veteran's complaint of progressively worsening right eye pain 
and decreased vision.  Physical examination findings included 
corrected vision of 20/30+1, with no improvement with 
pinhole, OD; 20/20-2 OS.  Confrontation visual fields were 
full OU and there was a full range of motion OU.  The 
examiner stated the HVF was unreliable in both eyes, as it 
had been in the past, with central defects right eye and 
superior and inferior defects in the left eye.  The veteran's 
nerves looked healthy, with small disc symmetry and good 
intraocular pressure (IOP).  Early cataracts were present in 
both eyes.  The corneal examination was clear bilaterally.  

Notes from a February 2003 neurology consultation resulted in 
a finding of best corrected visual acuity of 20/70 OD and 
20/200 OS.  These results were suspect and the veteran was 
referred for an ophthalmological consult.  The subsequent 
April 2003 opthamology consult resulted in corrected visual 
acuity of 20/40 - pinhole (PH)40 OD and 20/30 PH 30+ OS.  
Confrontation visual fields were full in both eyes, and there 
was a full range of motion bilaterally.  Diagnoses included: 
refractive error, presbyopia likely cause of symptoms; and 
cataracts OU.  

June 2003 VA notes show more complaints of eye pain, with 
ocular migraines suspected.  Visual acuity measurements in 
April 2004 resulted in findings of corrected vision of 20/25 
-2 pinhole no improvement (PHNI) OD and 20/25 -1 pinhole no 
improvement (PHNI) OS.  Confrontation visual fields were full 
OU, with full range of motion bilaterally.  

On examination in April 2005, the veteran's best corrected 
visual acuity was 20/30 OU.  Extraocular movement was full, 
and the central visual field was full in both eyes upon 
careful confrontation.  No focal defects were grossly 
detectable.  HVF testing revealed a dense global defect with 
multiple false negatives OD; and dense defects in all four 
quadrants, with a 54 percent false negative (improved over 
the last HVF) was noted OS.  The notes indicate that HVF 
testing had been unreliable in the past and computed 
tomography (CT) showed no obvious intracranial pathology 
except for the retained metal fragments over the left orbit.  
(The veteran sustained a work-related injury in which a gun 
barrel exploded in his face).  

A June 2005 VA clinical note revealed tangent screen visual 
field test using a white test object at 1 and 2 meters with 
good cooperation, revealed identical defects of tunnel vision 
within 5 degrees of center.  A Goldmann visual field, 
performed with multiple test object sizes, also showed tunnel 
vision within 5 degrees of center.  It was noted that those 
results were not consistent with a pathologic lesion and some 
element of functional visual field loss should be 
entertained.  Additional notes show visual acuity of 20/30 -2 
and 20/30 -1, with full extraocular movements and central 
visual fields OU, in July 2005.  

In a January 2006 note, visual acuity was reported to be 
20/30 -2 and 20/40 +2 with no focal defects grossly 
detectable.  The veteran reported a single instance of 
transient diplopia in March 2006, but this resolved without 
treatment or reoccurrence.  Visual acuity, as reported in a 
March 2006 note, was 20/25 OU, with full central visual 
fields to careful confrontation.  A final outpatient 
treatment note from February 2007 shows that the veteran's 
visual acuity was 20/25 OU.  Extraocular movements were full 
OU, as was central visual testing.  Repeat HVF tests showed 
total blackout, with the veteran unable to see any of the 
lights.  Primary open angle glaucoma was suspected.

The veteran underwent a VA optometry examination in March 
2008, during which the examiner reviewed the entire claims 
file and interviewed the veteran.  The veteran reported the 
symptoms of throbbing pain in his bilateral eyes had begun 3-
4 years ago.  The pain was located behind his eyes, usually 
occurred once a week, lasted a few hours, and was relieved 
with cold compresses and darkness.  The pain varied between 
his right eye and bilateral eyes.  The veteran indicated that 
the bilateral eye pain was different from the 
dryness/irritation felt from his dry eye.  He also reported 
occasional floaters, but denied seeing halos around lights or 
diplopia.  

The examiner noted that the veteran had many neurology and 
optometry visits for eye pain, which varied between the right 
eye and both eyes.  She noted further that the veteran had 
been diagnosed with migraines, which reportedly had been the 
etiology of the bilateral eye pain- as a March 2002 CT of the 
veteran's orbits revealed no pathology.  It was also noted 
that there was no documented evidence of recurrent corneal 
erosion in the veteran's file.  In addition, several visual 
field tests in the past had shown severely constricted visual 
fields bilaterally.  Tangent screen testing results revealed 
this to be functional visual field loss rather than 
pathologic.

Upon physical examination, corrected visual acuity was 20/20 
in both eyes.  Right eye pinhole vision was 20/20 -1.  Color 
was 7/7 bilaterally.  Significantly, the examiner noted that 
confrontation visual fields were full to central and 
peripheral finger-counting bilaterally, which contradicted 
the [SSA] kinetic visual field test done today, which was 
severely restricted.  Testing was repeated twice.  In 
addition, there was no inflammation or corneal staining to 
suggest recurrent corneal erosion.  The examiner's final 
diagnosis was "retrobulbar eye pain, bilaterally, 
simultaneous often associated with frontal pain, consistent 
with the longstanding migraine diagnosis by neurology."  The 
examiner opined that the retrobulbar eye pain was more likely 
not related to service-connected right eye disability, but to 
migraines.  It was further noted that the veteran's visual 
field loss seen on examination could not be explained by 
pathology and was likely functional in nature.

Analysis

A 20 percent rating, which is the next highest evaluation, is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/ 70 in one eye and correctable to 20/50 in 
the other eye; (3) when  vision in one eye is correctable to 
20/200 in one eye and  20/40 in the other eye; and, (4) when 
vision in one eye is correctable to 15/200 in one eye and 
20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

Throughout the instant appeal, the medical evidence has shown 
visual acuity in the veteran's right eye that has varied from 
20/20 at its best, to 20/40 at its worse.  While a February 
2003 clinical note from a neurology consultation indicated 
visual acuity of 20/70 OS and 20/200 OD, these results were 
immediately questioned and were not confirmed upon further 
ophthalmology evaluation.  Therefore, those isolated and 
unconfirmed readings do not provide a basis for a higher 
rating.  The most recent findings from the March 2008 VA 
examination show a best corrected visual acuity of 20/20 in 
the service-connected right eye.  Based on the numerous 
visual acuity findings and the rating criteria for central 
visual acuity impairment, the criteria for a 20 percent 
disability rating have not been met.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6071-6079.

The Board has also considered whether the veteran may be 
entitled to higher ratings under the criteria for impairment 
of field vision, set forth in Diagnostic Code 6080.  Visual 
field test results over the course of the appeal have been 
unreliable.  Most recently, a VA examiner explained that the 
veteran's visual field loss seen on examination was likely 
functional in nature (i.e. reduced visual performance in the 
absence of an organic cause).  Note 2 to Diagnostic Code 6080 
provides, in pertinent part, that demonstrable pathology 
commensurate with the functional loss is required.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, Note 2.  In this case, 
competent medical evidence shows that visual field loss seen 
on examination is functional -meaning that there is no known 
organic cause.  In other words, there is no "demonstrable 
pathology" commensurate with the veteran's visual field 
functional loss.  Therefore, a potentially higher evaluation 
is not available under Diagnostic Code 6080.  

Additional compensation is also not warranted based on 
symptoms of pain, rest-requirements, episodic incapacity, or 
continuing episodic pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  While acknowledging the veteran's 
long-standing reports of eye pain, based on the March 2008 VA 
examiner's opinion and cumulative findings in the VA 
outpatient treatment records, the veteran's chronic right eye 
pain is not associated with the service-connected residuals 
of the corneal abrasion, but rather with a non service-
connected migraine disorder.  Manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation.  38 C.F.R. § 
4.14.  In addition, there is no medical evidence of any rest-
requirements or episodic incapacity due to the service-
connected right eye disability.  Also, the VA examiners in 
February 2002 and March 2008 both indicated that there is no 
evidence of any recurrent corneal lesions. 

Based on the discussion herein, the Board concludes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 10 percent for service-connected 
residuals of a corneal abrasion, right eye.  Due 
consideration has been given to Hart v. Mansfield, 21 Vet. 
App. 505 (2007); however a higher evaluation is not warranted 
for any portion of the time period under consideration.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The veteran's disability is contemplated by the rating 
schedule.  The record contains no contention or evidence that 
the veteran's service-connected right eye disability has 
resulted in marked interference with employment, or has 
necessitated periods of hospitalization.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
right eye disability is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

Service Connection - Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service and at any time 
thereafter, no matter how remote in time from service, 
service connection will be conceded.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  During this appeal the provisions 
of 38 C.F.R. § 3.310 were amended to provide that VA would 
not recognize secondary service connection on the basis of 
aggravation, unless there is medical evidence that shows a 
baseline for the claimed disability and provided that such 
medical evidence was created prior to the aggravation.  
38 C.F.R. § 3.310(b) (2008).

Veterans are presumed to have been in sound condition when 
they entered active service except for conditions noted on 
examination when they were accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption of soundness is 
rebuttable with clear and unmistakable evidence that the 
disability pre-existed service and was not aggravated in such 
service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The credibility and 
weight to be attached to medical opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Court has provided 
extensive guidance for weighing medical evidence.  

Factual Background & Analysis

Left eye disability 

Service medical records show visual acuity was 20/40 right 
and 20/200 left at induction.  The veteran sustained a trauma 
to his left eye in September 1976 when he was poked by a 
finger during a basketball game.  Upon evaluation, visual 
acuity was within normal limits.  The pain resolved after a 
few weeks.  At separation, visual acuity was 20/20 right eye, 
and 20/25 left eye.

Post-service treatment records show a long history of 
complaints of bilateral eye pain beginning in 1990.  The 
veteran was seen on a regular basis for complaints of left 
eye pain since 1999.  Various etiologies for this pain have 
been suggested, including conjunctivitis, dry eye syndrome, 
and ocular migraines and/or tension headaches.  The records 
also revealed that the veteran sustained a work-related 
injury in which a gun barrel exploded, causing metal 
fragments to be retained in his face, including over the left 
eye orbital rim.

In connection with the instant claim, the veteran was 
afforded a VA optometry examination in March 2008.  At the 
examination, the veteran reported his bilateral eye pain 
began 3-4 years ago.  The pain was located behind his eyes 
and was different from the dryness/irritation felt from his 
dry eye.  He also reported occasional floaters and denied 
seeing halos around lights or diplopia.  

In reviewing the record, the examiner noted the veteran had 
been poked in the eye during service.  The residual pain 
resolved after a few weeks.  The examiner noted there was a 
longstanding complaint and treatment for eye pain post-
service, which varied between his right eye and bilateral 
eyes.  The examiner could not however, find any documented 
evidence of recurrent corneal erosion in the veteran's file 
and noted that a March 2002 CT of the veteran's orbits 
revealed no pathology.  

Following a complete ophthalmological examination, the 
examiner diagnosed "retrobulbar eye pain, bilaterally, 
simultaneous, often associated with frontal pain, consistent 
with the longstanding migraine diagnosis by neurology."  The 
examiner opined that the pain was not related to the 
veteran's in-service corneal abrasion/trauma.  The rationale 
was 1) the pain was bilateral and simultaneous, not 
consistent with recurrent corneal lesion; and 2) the veteran 
described the pain as behind his eyes and throbbing, also not 
consistent with recurrent corneal erosion/dry eye; 3) the 
veteran had concurrent frontal pain consistent with the long-
standing diagnosis of migraines; 4) there was no evidence he 
was suffering from recurrent corneal erosion status post the 
corneal abrasions; 5) the veteran denied sharp pain upon 
awakening, which was the hallmark for recurrent corneal 
erosion from a corneal abrasion and 6) the veteran's visual 
field loss seen on examination could not be explained by 
pathology and was likely functional in nature.

A current disability is established from the VA examiner's 
diagnosis of "retro bulbar eye pain, bilaterally, 
simultaneous and often associated with frontal pain, 
consistent with the longstanding migraine diagnosis by 
neurology."  There is also evidence of an in-service injury 
as service medical records show the veteran was poked in his 
left eye while playing sports and received treatment for 
such.  A relationship or nexus between the current disability 
and in-service injury, however, has not been established.  

The veteran contends that his left eye disability is related 
to the 1976 service injury, and has testified that he has 
experienced chronic left eye pain ever since the injury in 
service.  The Board has carefully considered the veteran's 
statements in support of his claim because he is competent to 
attest to lay-observable events, disabilities, or symptoms.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  As a lay person, however, he is not competent to 
offer opinions on medical diagnosis or causation.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The only medical opinion regarding medical diagnosis or 
causation is the March 2008 VA examiner's opinion.  This 
examiner opined that the current retro bulbar eye pain was 
not related to the veteran's in-service corneal 
abrasions/trauma.  The examiner did note that the left eye 
disability was consistent with the long-standing diagnosis of 
migraines, but for reasons discussed in the instant decision, 
the migraines are not a service-connected disability.  
Therefore, service connection for a left eye disability may 
not be established as secondary to the migraine disorder.  
The VA examiner's opinion is considered competent and 
probative, because it was based on a thorough review of the 
claims folder and in-depth clinical examination of the 
veteran.  The opinion also included a detailed rationale for 
the conclusions reached.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998).  There is no contrary opinion of record. 

On the basis of the foregoing, service connection for a left 
eye disability is denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
the weight of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Low back disability

Service treatment records show no complaints or treatment 
related to back pain.  Service personnel records confirm that 
the veteran was a paratrooper.  
Post-service medical records show that the veteran was seen 
frequently for complaints of back pain.  A February 2004 
computed tomography scan revealed multi-level degenerative 
changes in the lumbar spine.  Of note are records that show 
the veteran sustained a work-related back injury in December 
2004 while pushing 300-400 lb laundry carts.  The records 
further indicate that he filed a Worker's Compensation claim 
due to that injury.  Also of note is a November 2006 record 
from a private orthopedic consultation which reflects a 
diagnosis of chronic back strain, and a finding that in all 
medical probability this diagnosis is causally related to his 
December 2004 work injury.

In connection with the instant claim, the veteran was 
afforded a VA examination in March 2008.  During the 
examination, the veteran reported that in 1982 he had been 
hit by an oncoming vehicle on the driver's side and 
hospitalized for 2 days.  He also reported that he was struck 
by a truck while riding on a tractor that same year.  The 
impact from the second accident caused him to be thrown into 
the air and land on his back.  Afterward a hospital visit, he 
began therapy for his back.  The veteran also reported 
intermittent back complaints, from 2001 until 2004, at which 
time he reinjured his back in a while lifting a heavy laundry 
bag at work.  He indicated that he had filed a worker's 
compensation claim due to this accident and had been working 
on light duty since.  

The examiner observed that the claims file confirmed that the 
veteran participated in parachuting activities during 
service; however, no record of treatment for back pain was 
noted the service records.  The examiner noted further that 
the first clinical evidence of treatment for low back pain 
was in January 2001, which the veteran confirmed.  Since that 
time the veteran had a long history of progressive low back 
pain, treated with many modalities, but none with significant 
resolution of the pain.  The examiner also stated that there 
was a December 1997 VA outpatient treatment record which 
documented a motor vehicle accident in 1982.  

Following a complete examination and further discussion of 
the veteran's history, the examiner provided a diagnosis of 
"multi-level degenerative disc disease with evidence of 
severe spinal stenosis at L3/4 level and mild L4/5."  The 
examiner opined that the veteran's low back disorder was more 
likely related to his two serious motor vehicle accidents in 
1982, one of which required physical therapy for back pain, 
as well as his more recent work-related injury in 2004.  It 
was less likely that his current back disorder was related to 
any in-service injury.

A current disability is established.  The veteran has a 
current diagnosis of "multi-level degenerative disc disease, 
with severe spinal stenosis at L3/4 level and mild L4/5."  
The service medical records do not reveal any complaints or 
findings of a back injury or chronic disorder, but the 
veteran is competent to report back pain from occasionally 
landing on his back during parachute jumps in service.  Thus, 
an in- service injury is arguably satisfied.  What has not 
been established, however, is a relationship or nexus between 
the current disability and in-service injury.  

The veteran contends that his activities as a paratrooper 
caused his current back disability.  As a lay person, he 
still is not competent to offer opinions on medical diagnosis 
or causation.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical opinion of record that specifically addresses the 
question of nexus is that provided by the March 2008 VA 
examiner.  The examiner's opinion was against such a nexus.  

The VA examiner's opinion is considered both competent and 
probative.  He thoroughly reviewed the claims folder and 
conducted a clinical examination of the veteran.  His 
findings were set forth in detail and supported with a 
plausible rationale for the conclusions reached.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Miller v. West, 11 
Vet. App. 345, 348 (1998).  There is no contrary opinion of 
record.  Therefore, the Board finds that service connection 
for a back disability is denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, the weight of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Headaches, to include as secondary to a service-connected 
right eye disability 

The veteran reported severe headaches during his April 1974 
entrance examination.  Tension headaches were specified.  
Service medical records are negative for treatment or 
complaints regarding a chronic headache disability though.  
The veteran was seen once in October 1975 for various cold 
symptoms (which including headaches) and was diagnosed with a 
viral syndrome.  A neurology evaluation conducted at 
discharge in June 1977 was normal. 

Post-service medical records first show complaints and 
treatment for headaches in May 1990.  Those records do not 
indicate etiology of the headaches.  Additional evaluation in 
January 2002 resulted in a questionable diagnosis of ocular 
migraines.  The veteran continued to receive treatment for 
headaches since that time.

The claims file contains a March 2008 VA examination report, 
wherein the veteran denied treated for tension headaches in 
service, and indicated treatment for migraines began in 2002.  
Following a physical examination and review of the documented 
medical history, the examiner opined that the veteran's 
headache syndrome was at least as likely as not migrainous by 
history; and was less likely related to the service-connected 
right eye disorder or any other in-service injury since there 
was no documentation or treatment for any headache syndrome 
in the military.  The examiner stated further that there was 
no documentation that the veteran's service-connected right 
eye disability had exacerbated his pre-existing headache 
syndrome as the veteran's headache syndrome did not fit the 
presentation of ocular migraines.

Tension headaches were diagnosed upon entrance into service 
in June 1974.  Thus, the veteran is not presumed to have been 
in sound condition upon entrance into service.  38 U.S.C.A. 
§ 1111.  Nonetheless, the evidence establishes that the 
tension headaches noted at entrance were not aggravated 
during active military service.  In this regard, the Board 
observes that there was no treatment for headaches during 
service, except for a single instance which involved a viral 
syndrome.  In addition, the June 1977 physical examination 
for separation purposes showed a normal neurological 
evaluation.  As there was no increase in severity of the pre-
existing tension headaches in service, aggravation is not 
conceded.  See 38 C.F.R. § 3.306.  

The veteran has testified that he began to experience 
headaches after hitting his head during a parachute jump in 
service.  His certificate of discharge from service shows 
that he received a parachute badge.  The veteran also 
testified that the headaches gradually grew worse over the 
years until he finally sought treatment.  The veteran's 
testimony can be interpreted as reporting a continuity of 
symptomatology from the time of the in-service injury.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  As such, the Board finds that the 
veteran is competent to report the presence of headaches in 
service.  Once the evidence is determined to be competent, 
the Board must still determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered")  and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  Given the 
documentation of headaches prior to service, his testimony as 
to onset after in-service parachute jumps is not credible.

There is no record of treatment for a head injury, or 
complaint of recurrent headaches in service.  After discharge 
from service in 1977, there is no evidence of treatment for a 
headache disorder until 1990, 13 years later.  The absence of 
any contemporaneous evidence of headaches for more than a 
decade after service, weighs against finding a continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  The 
veteran has not provided any medical evidence or opinions to 
support his contention that his current headache syndrome is 
related to an injury in service.  

The only medical opinion of record that specifically 
addressed the question of nexus is the March 2008 VA 
examiner's opinion.  This opinion stated that there was no 
relationship between the claimed in-service head injury and 
the current migraine disorder.  The examiner also determined 
that the current migraine disorder is not related (caused or 
aggravated) by the service-connected right eye corneal 
abrasion.  The examiner's opinion is considered competent and 
probative.  He thoroughly reviewed the claims folder and 
conducted a clinical examination of the veteran.  The opinion 
included detailed findings and supporting rationale for the 
conclusions reached.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  
There is no contrary opinion of record.  

On the basis of the foregoing, service connection for 
migraines is denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
the weight of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Erectile dysfunction, to include as secondary to medications 
for service-connected disabilities  

There is no evidence of erectile dysfunction in the service 
treatment records.  Erectile dysfunction was first diagnosed 
in 2004 many years after service.  February 2004 VA treatment 
notes indicate that the veteran's erectile dysfunction was 
thought to be related to myelopathy associated with his back 
disability; or from Nortriptyline, a medication for 
depression.  

At a VA examination in March 2008, an examiner noted that 
there was no mention of erectile dysfunction upon his review 
of the veteran's service medical records.  The examiner noted 
further that the VA outpatient treatment records showed the 
veteran was sexually active and not on an erectile 
dysfunction medications until 2004.  He had also been seen 
multiple times for epididymitis/scrotal pain, and treated for 
depression and hypertension.  

The examiner commented that Elavil, which the veteran took 
for a while for his back pain, had the potential to cause 
significant erectile dysfunction.  However, the veteran had 
not been on that medication since 2003.  He was also started 
on HCTZ for hypertension, which also had the potential to 
cause erectile dysfunction.  Following a physical 
examination, the examiner opined that the veteran's 
subjective report of erectile dysfunction was unlikely 
related to his spine disorder or any in-service injury.  The 
examiner further concluded that it was as least as likely as 
not that the veteran's non service-connected hypertension was 
contributing to his erectile dysfunction.

The veteran contends that his erectile dysfunction is 
attributable either to his military service or to medications 
for his back disorder.  

Current erectile dysfunction is documented.  However, there 
is no evidence of erectile dysfunction during service.  The 
veteran has not reported such symptomatology.  The record 
also does not contain any medical opinions or evidence to 
establish an etiological relationship between the current 
erectile dysfunction and service; or any service-connected 
disability.  

Several possible etiologies for the current erectile 
dysfunction are also noted in VA outpatient treatment records 
(i.e. medication for a back disorder, depression, or 
hypertension).  However, the back disorder, hypertension and 
depression are not service-connected disabilities.  Rather, 
the veteran is currently only service-connected for a right 
eye corneal abrasion and osteoarthritis, left heel.  
Secondary service connection may only be established where a 
service-connected disorder causes or aggravates a non 
service-connected disorder.  See 38 C.F.R. § 3.310.  The VA 
examiner opined that erectile dysfunction was not caused by 
either service-connected disorder and there is no contention 
or other evidence that it was aggravated by a service 
connected condition.  

The VA examiner also opined that erectile dysfunction was not 
etiologically related to any aspect of military service.  
There is no medical evidence which links erectile dysfunction 
to an aspect of military service, or any service-connected 
disorder.  Therefore, service connection for erectile 
dysfunction is denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, the weight of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).

Skin rash of the groin

The veteran's service medical records show that he was first 
treated for a rash in the groin area, in August 1975.  The 
area around his genitals was described as raw.  He was 
prescribed Triam cream.  A September 1975 note reflects a 
finding of a scaly pruritic skin rash in the area of the 
groin.  The clinical impression was monoliasis.  He was 
treated with Micatin.  

An additional note shows that a few days later the crural 
rash had spread from the scrotum upwards.  The veteran was 
prescribed Kwell shampoo.  He was seen again for a related 
complaint in April 1976.  KOH (fungal tests) were negative.  
The rash was attributed to irritation from his shorts.  He 
was treated with Nilstat (an anti-fungal).  Tinea cruris was 
diagnosed in June 1976.  No further complaints were noted and 
the April 1977 separation examination was negative for 
pertinent findings or diagnosis.

Post-service medical records show that the veteran has been 
treated for occasional outbreaks of a rash in the groin area 
since 2000.  The veteran reports that he has had similar 
outbreaks since at least the early 1980s.  VA treatment notes 
also reflect a history of gonorrhea in the mid-1980's.

The veteran underwent a VA examination in March 2008.  The 
examiner documented the presence of a groin rash in the 
service treatment records.  He indicted that in-service 
diagnoses included crural rash Monila (yeast); crural rash 
treated with Kwell (which he opined was most likely lice 
/scabies based on the treatment provided); and tinea cruris.  
Since then, the veteran had reportedly been treated several 
times for a rash in the groin.  The examiner further 
indicated that the veteran related there was long period when 
the rash was absent, but it reoccurred over the past few 
years.  Current treatment was with Loprox (anti-fungal).  

Physical examination revealed bilateral inguinal lesions on 
the inner fold of the bilateral groin, most consistent with 
actinic keratosis or genital warts.  The examiner noted that 
these lesions were not rash-like, but were raised, flat 
warty-like lesions.  The veteran reported that these lesions 
seen on examination were the same rash he had in service.  
The examiner did note that the veteran had been treated with 
anti-fungals for one year per his report, and sensitive fungi 
would be less likely seen on examination.  However, based 
upon the evidence, the examiner opined that it was unlikely 
that the current groin lesions were related to the rash seen 
in service. 

The veteran has repeatedly averred that the current skin 
manifestations in his groin area appear to be the same 
symptoms he had in service.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  As such, 
the Board finds that the veteran is competent to report the 
presence of lesions or rashes in his groin area in service, 
and whether or not the current skin manifestations appear to 
be the same that he observed in service.  Notwithstanding the 
veteran's lay testimony on observable symptoms, the Board 
finds that the preponderance of the evidence weighs against a 
finding of service connection in this case.  

In this regard, the Board notes that the only pertinent 
chronic skin disorder noted in service was tinea cruris.  The 
March 2008 VA examiner opined that it was unlikely that the 
current lesions were related to the rash seen in service.  He 
noted that the current skin symptoms were most consistent 
with actinic keratosis or genital warts (i.e. not tinea 
cruris).  The examiner's opinion is considered competent and 
probative as it was based upon a thorough review the entire 
claims folder and veteran's medical history, and clinical 
examination of the veteran.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998). Thus while the service and current manifestations may 
appear to be similar (per the veteran), the underlying 
disorder is not.

Moreover, by the veteran's own report, there was a long 
period where the rash was absent, and it had only occurred 
over the past few years.  The Board notes that after 
discharge from service in 1977, there was no evidence of 
treatment for a groin rash until 2000, 23 years later.  As 
such, the Board finds that the current manifestations are too 
remote in time from service to relate to service -absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West.  The veteran has not provided any medical evidence or 
opinions to support his contention that current lesions in 
his groin area are related to the skin manifestations which 
were treated in service.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, the weight of the evidence is 
against the claim, and it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An increased evaluation for the residuals of a corneal 
abrasion of the right eye, currently rated as 10 percent 
disabling, is denied.

Service connection for a left eye disability is denied. 

Service connection for a low back disability is denied.

Service connection for headaches, to include as secondary to 
a service-connected right eye disability is denied. 

Service connection for erectile dysfunction, to include as 
secondary to medications for service connected disabilities 
is denied.  

Service connection for a skin rash of the groin is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


